Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/505746 filled on 07/09/2019. 
Claims 1-8 are currently pending and have been examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saalbach et al. (US 2019/0043611 A1).

In claim 1, a medical image processing apparatus comprising: 
Saalbach teaches:
an image acquisition unit that obtains a medical image of a subject (Para. 17); 
and an image processing unit that generates a second medical image by applying predetermined image processing on the medical image, wherein the image processing unit includes (Para. 44 wherein removing identifying image information is taught): 
a surface area extraction unit that extracts a surface area including information that can lead to individuality determination or identification of the subject, from the medical image ( Para. 17 and 43 wherein extracting identifying patient information of an image is taught); 
a body orientation determination unit that determines body orientation on the basis of the surface area (Para. 43 wherein determining eyes, nose, and mouth of a patient is taught); 
a surface area deformation unit that deforms the surface area of the medical image (Para. 43-44 wherein removing subject identifying information from the image is taught); and 
an object assignment unit that assigns an object indicating the body orientation to the medical image in which the surface area has been deformed and that generates the second medical image (Para. 44 and 50-52 wherein identifying body orientation of a subject is taught).

As per claim 2, Sallbach teaches the medical image processing apparatus according to claim 1, wherein the surface area deformation unit performs one of deletion of the surface area or deformation of the surface area based on blur processing or morphing processing (Para. 48).

As per claim 3, Sallbach teaches the medical image processing apparatus according to claim 1, wherein, in a case where the medical image is a head image, the surface area includes any of eyes, nose, mouth, or ears (Para. 50).

As per claim 4, Sallbach teaches the medical image processing apparatus according to claim 3, wherein the object assignment unit replaces any of the eyes, nose, mouth, or ears included in the surface area, with objects simulating the eyes, nose, mouth, or ears (Para. 48-50).

As per claim 5, Sallbach teaches the medical image processing apparatus according to claim 3, further comprising: 
an input unit that receives designation, by an operator, of eyes, nose, mouth, and ears related to information that can lead to individuality determination or identification (Para. 48-50); and 
a condition acquisition unit that obtains information related to the eyes, nose, mouth, and ears, designated on the medical image, wherein the surface area extraction unit extracts the surface area on the basis of the information obtained by the condition acquisition unit (Para. 48-50).

As per claim 6, Sallbach teaches the medical image processing apparatus according to claim 1, wherein, in a case where the medical image is an axial image of a head, the body orientation determination unit checks matching between a binarized image of the axial image with an affine-transformed ellipse and thereby determines the body orientation (para. 45 and 50).
Claim 8 recites substantially similar limitations as seen in claim 1 and is hence rejected for similar rationale as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalbach et al. (US 2019/0043611 A1) in view of Hanina et al. (US 2018/0052971 A1).

As per claim 7, Saalbach teaches the medical image processing apparatus according to claim 1, wherein the surface area deformation unit selects a deformation target in accordance with a disease (Saalbach teaches wherein image data can be blurred and information can be removed to protect patient identifying information. Saalbach does not explicitly teach wherein the deformation is in accordance with a disease however Hanina teaches an unsupervised learning system that can modifying images based on disease characteristics). The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686